Case: 21-1370     Document: 52    Page: 1   Filed: 11/24/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                BRITTEX FINANCIAL, INC.,
                        Appellant

                             v.

         DOLLAR FINANCIAL GROUP, INC.,
                  Cross-Appellant
              ______________________

                    2021-1370, 2021-1449
                   ______________________

     Appeals from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in No.
 92060888.
                 ______________________

                 Decided: November 24, 2021
                   ______________________

     ROBERT L. MCRAE, Gunn, Lee & Cave, PC, San Anto-
 nio, TX, argued for appellant. Also represented by
 NICHOLAS ADAM GUINN.

     BASSAM IBRAHIM, Buchanan Ingersoll & Rooney PC, Al-
 exandria, VA, argued for cross-appellant. Also represented
 by BRYCE J. MAYNARD.
                  ______________________

   Before NEWMAN, PROST, and TARANTO, Circuit Judges.
Case: 21-1370       Document: 52       Page: 2    Filed: 11/24/2021




 2       BRITTEX FINANCIAL, INC.   v. DOLLAR FINANCIAL GROUP, INC.



 TARANTO, Circuit Judge.
     The Trademark Trial and Appeal Board denied a peti-
 tion to cancel two trademark registrations. Brittex Finan-
 cial, Inc. v. Dollar Financial Group, Inc., Cancellation No.
 92060888 (TTAB Sep. 30, 2020) (Board Op.). We reverse
 the Board’s priority determination, which formed the sole
 basis for its denial of the petition, and remand for further
 proceedings.
                                   I
     In March 2013, Dollar Financial Group filed two appli-
 cations to register MONEY MART (one in standard char-
 acters, one with a design) as a trademark for several listed
 services, including “pawn brokerage and pawn shops.” See
 Board Op. at 1–2; J.A. 88, 218. Only the year before, i.e.,
 2012, had Dollar “beg[u]n offering pawn brokerage and
 pawn shop services to the public,” having “beg[u]n taking
 steps” to do so in 2010. Dollar Response Br. at 8–9; see
 Board Op. at 12. In May 2014, the Patent and Trademark
 Office (PTO) issued the requested Principal Register regis-
 trations—Nos. 4,524,540 and 4,532,073—under Lanham
 Act § 1(a), 15 U.S.C. § 1051(a). 1



     1    Registration No. 4,524,540 is for MONEY MART
 (with “MONEY” disclaimed), as a standard character
 mark, for “pawn brokerage and pawn shops; providing
 monetary exchange services, namely, exchanging gold and
 silver of others for cash; issuing of prepaid debit cards; is-
 suing of prepaid gift cards; [and] gift card transaction pro-
 cessing services.” J.A. 88.
      Registration No. 4,532,073 is for MONEY MART (with
 “MONEY” disclaimed), consisting of “the stylized wording
 ‘MONEY MART’ superimposed over a circular design,” for
 “loan financing; check cashing and electronic funds trans-
 fer services, but not including extensions of credit except to
 the extent evidenced by a check; pawn brokerage and pawn
Case: 21-1370    Document: 52        Page: 3   Filed: 11/24/2021




 BRITTEX FINANCIAL, INC.   v. DOLLAR FINANCIAL GROUP, INC.   3



     In 2015, Brittex Financial, Inc. filed with the PTO, un-
 der Lanham Act § 14, 15 U.S.C. § 1064, a petition to cancel
 those Dollar registrations. Brittex had been consistently
 using MONEY MART PAWN or MONEY MART PAWN &
 JEWELRY in connection with its pawn brokerage and
 pawn shop services since 1993. Board Op. at 13–15. Brit-
 tex contended (among other things) that the registrations
 were improperly issued, in violation of Lanham Act § 2(d),
 which bars registration on the Principal Register of a mark
 that “so resembles . . . a mark or trade name previously
 used in the United States by another and not abandoned,
 as to be likely, when used on or in connection with the
 goods of the applicant, to cause confusion, or to cause mis-
 take, or to deceive.” 15 U.S.C. § 1052(d). Brittex argued
 its use of MONEY MART (as part of its slightly longer
 marks) for pawn brokerage and pawn shop services pre-
 ceded Dollar’s use for those services, Dollar’s use of the
 mark for those services would likely cause confusion with
 Brittex’s use for such services, and Brittex was likely to be
 damaged as a result.
      The PTO’s Trademark Trial and Appeal Board denied
 the petition to cancel on September 30, 2020. Board Op. at
 1, 3, 29. The record established the above-stated facts, and
 the Board found certain other facts that it invoked in re-
 jecting the petition for cancellation. Thus, the Board found
 that Dollar had started using MONEY MART in connection
 with certain services in 1984 that fit under the labels “loan
 financing, check cashing, and electronic funds transfer ser-
 vices.” Board Op. at 12–13; see id. at 10–13; Dollar Re-
 sponse Br. at 8 (“[Dollar] primarily offers check cashing
 and loan financing services, including payday lending



 shops; providing monetary exchange services, namely, ex-
 changing gold and silver of others for cash; issuing of pre-
 paid debit cards; issuing of prepaid gift cards; [and] gift
 card transaction processing services.” J.A. 218.
Case: 21-1370       Document: 52       Page: 4    Filed: 11/24/2021




 4       BRITTEX FINANCIAL, INC.   v. DOLLAR FINANCIAL GROUP, INC.



 services, at its MONEY MART stores. . . . Payday lending
 services are a form of loan financing . . . .” (citing J.A. 2317,
 2322–23)). The Board also found that Dollar owned an ear-
 lier registration, namely, Registration No. 3,206,120 for
 MONEY MART for use with “loan financing” services (no
 other services specified) and that the ’120 registration—is-
 sued in February 2007 based on an April 2006 application
 that asserted 1984 as a date of first use, J.A. 1977—is now
 “incontestable and unchallenged in this proceeding.”
 Board Op. at 23; see generally Lanham Act §§ 15, 33, 15
 U.S.C. §§ 1065, 1115; Park ‘N Fly, Inc. v. Dollar Park &
 Fly, Inc., 469 U.S. 189 (1985); In re Cordua Rests., Inc., 823
 F.3d 594, 599–600 (Fed. Cir. 2016). 2
     The Board recognized that “there are two elements of
 [Brittex’s] § 2(d) claim, i.e., that [Brittex] has priority, and



     2    Earlier in the Board proceedings, Dollar, invoking
 the ’120 registration, presented a defense to the petition to
 cancel based on Morehouse Mfg. Corp. v. J. Strickland &
 Co., 407 F.2d 881 (CCPA 1969). See also O-M Bread, Inc.
 v. U.S. Olympic Committee, 65 F.3d 933, 938 (Fed. Cir.
 1995). Dollar asserted that, in light of Dollar’s incontesta-
 ble, unchallenged ’120 registration for “loan financing,”
 Brittex could not be injured by the two 2014 registrations
 now at issue, because pawn brokerage and pawn shop ser-
 vices were within the “loan financing” services for which
 the ’120 registration gave Dollar exclusive rights. See J.A.
 50–51, 509. On January 17, 2018, the Board struck that
 defense. J.A. 44, 49–55. The Board concluded that Brittex
 separately alleged injury from likely confusion as to non-
 pawn services listed in the 2014 registrations (which cov-
 ered, e.g., exchanging gold and silver of others for cash and
 prepaid debit or gift cards)—services that Dollar had not
 asserted, and the Board did not find, come within the ’120
 registration even if pawn brokerage and pawn shop ser-
 vices do. J.A. 52–55.
Case: 21-1370     Document: 52       Page: 5   Filed: 11/24/2021




 BRITTEX FINANCIAL, INC.   v. DOLLAR FINANCIAL GROUP, INC.    5



 that a likelihood of confusion exists.” Board Op. at 10. The
 Board proceeded to address priority. It first made the find-
 ings that, as between Brittex and Dollar, Brittex was the
 first to offer pawn brokerage and pawn shop services (start-
 ing in 1993), whereas Dollar was offering “loan financing,
 check cashing, and electronic funds transfer services” as
 early as 1984. Id. at 10–15; see id. at 15 (“[Dollar] does not
 dispute that [Brittex] was the first party to use the term
 MONEY MART expressly in connection with pawn ser-
 vices.”). The Board then stated: “If we find that pawn bro-
 kerage and pawn shop services are covered or encompassed
 by loan financing, then we must resolve the issue of priority
 in [Dollar’s] favor.” Id. at 17. “If we do not,” the Board
 added, it would consider whether pawn brokerage and
 pawn shop “services are within [Dollar’s] zone of natural
 expansion.” Id.
     The Board did not reach the natural-expansion issue
 (or the likely-confusion issue) because it found that pawn
 brokerage and pawn shop services are “covered or encom-
 passed by loan financing.” The Board recited evidence that
 clearly establishes the fact that pawn brokerage and pawn
 shop services have two features: one is the making of col-
 lateralized loans; the second is the retail sale of the collat-
 eral when forfeited under the terms of the loan. Id. at 17–
 23. The Board then reached its conclusion by introducing
 Dollar’s ’120 registration of MONEY MART for “loan fi-
 nancing” (from 2007) into the analysis, noting its incontest-
 able and unchallenged character:
     That registration grants [Dollar] the exclusive
     right to use that mark in connection with those ser-
     vices. Stone Lion Capital Partners, L.P. v. Lion
     Capital LLP, 746 F.3d 1317[, 1324], 110 USPQ2d
     1157, 1162 (Fed. Cir. 2014); see also 15 U.S.C.
     § 1057(b) (the registration is prima facie evidence
     of the registrant’s exclusive right to use the mark
     “in connection with the goods or services specified
     in the certificate”). As such, we construe [Dollar’s]
Case: 21-1370     Document: 52       Page: 6   Filed: 11/24/2021




 6    BRITTEX FINANCIAL, INC.   v. DOLLAR FINANCIAL GROUP, INC.



     “loan financing” in that registration as encompass-
     ing all services that fall within that broad specifi-
     cation, including pawn services, See Sw. Mgmt.,
     Inc. v. Ocinomled, Ltd., 115 USPQ2d 1007, 1025[,
     2015 WL 4464550, at *17] (TTAB 2015) (Where ser-
     vices are identified broadly, “we must presume that
     the services encompass all services of the type iden-
     tified.”) quoted in In re Country Oven, Inc., 2019
     USPQ2d 443903, *4[, 2019 WL 6170483, at *2]
     (TTAB 2019) and cited in In re AC Webconnecting
     Holding B.V., 2020 USPQ2d 11048, *11-12[, 2020
     WL 5544272, at *13] (TTAB 2020).
          Consequently, since [Brittex] did not provide
     its pawn services until 1993, well after [Dollar] be-
     gan providing its loan financing services in 1984,
     [Brittex] has failed to establish priority through its
     common law rights in the mark MONEY MART
     PAWN or MONEY MART PAWN & JEWELRY
     and thus cannot prevail in its petition to cancel
     [Dollar’s] registrations on grounds of priority and
     likelihood of confusion.
 Board Op. at 23–24. The Board then rejected Brittex’s
 claim of fraud on Dollar’s part, which was the then-remain-
 ing ground for the petition to cancel, and is not at issue on
 appeal. Id. at 24–29.
     Brittex timely appealed. Dollar timely cross-appealed
 the dismissal of its Morehouse defense. We have jurisdic-
 tion under 28 U.S.C. § 1295(a)(4)(B).
                                II
     We decide de novo whether the Board’s rulings rest on
 legal errors, and we review the Board’s factual findings for
 support in substantial evidence, which is “such relevant ev-
 idence as a reasonable mind might accept as adequate to
 support a conclusion.” In re N. Carolina Lottery, 866 F.3d
 1363, 1366 (Fed. Cir. 2017).
Case: 21-1370     Document: 52       Page: 7   Filed: 11/24/2021




 BRITTEX FINANCIAL, INC.   v. DOLLAR FINANCIAL GROUP, INC.    7



                                A
     Brittex challenges the Board’s determination that it
 lacked priority for purposes of the § 2(d) analysis. We
 agree that the Board’s conclusion regarding priority cannot
 stand.
      A straightforward application of § 2(d) to the facts be-
 fore us—which are undisputed insofar as they matter for
 present purposes—supports Brittex’s argument for its pri-
 ority. In the two applications at issue, filed in 2013, Dollar
 seeks to register MONEY MART for use in connection with,
 among other things, “pawn brokerage and pawn shop ser-
 vices.” The Board did not deny, and we may presume, that
 such use by Dollar would likely cause confusion because of
 Brittex’s own use of that two-word phrase as a prominent
 part of its own offering of pawn brokerage and pawn shop
 services. Brittex, not Dollar, was the first to use that mark
 in connection with pawn brokerage and pawn shop ser-
 vices. In short, Dollar seeks to use a mark that “so resem-
 bles . . . a mark or trade name previously used in the United
 States by another and not abandoned,” as to be likely to
 cause confusion, respecting specific services expressly
 listed in the registrations. Lanham Act § 2(d), 15 U.S.C.
 § 1052(d). “It is sufficient in an inter partes case if likeli-
 hood of confusion is found as to use of the mark on any item
 that comes with the description of goods or services in the
 application or registration.” 3 J. McCarthy on Trademarks
 and Unfair Competition § 20:15 (5th ed. 2021) (hereinafter
 McCarthy).
      The Board set forth no sound basis for drawing a dif-
 ferent conclusion. The evidence readily showed, of course,
 that one part of pawn brokerage and pawn shop services is
 one kind of “loan financing.” But the Board did not cite any
 authority, or offer legal support, for using that fact to strip
 Brittex of its facial priority.
     Even as a general matter, the Board provided no sup-
 port for the notion that a registrant has priority as to a
Case: 21-1370     Document: 52      Page: 8     Filed: 11/24/2021




 8    BRITTEX FINANCIAL, INC.   v. DOLLAR FINANCIAL GROUP, INC.



 specific service it was second to offer just because it was
 first to offer a different specific service that is a species of
 a genus that covers both specific services. Here, such au-
 thority or other sound basis in law would be necessary to
 give Dollar priority over even the collateralized lending as-
 pect of pawn services (as to which Brittex was first) just
 because Dollar was first in offering certain other forms of
 lending, even if both can be described under the label, “loan
 financing.” Even more specifically, the Board did not offer
 authority or a sound legal basis for drawing its priority con-
 clusion where, as is true of one of the registrations at issue
 here, the service the registrant was second to offer (here
 “pawn brokerage and pawn shops”) is expressly listed sep-
 arately from the category of services (here “loan financing”)
 the registrant was first to offer.
      More specifically still, the Board provided no support
 for its priority conclusion in the distinctive circumstance
 present here. The evidence makes clear that pawn broker-
 age and pawn shop services integrate two different compo-
 nents, only one of which can be labeled “loan financing”—
 the lending, but not the retail sale of collateral. If the
 Board is understood to have found as a factual matter that
 the entirety of this mixed-character business is “covered or
 encompassed by loan financing,” Board Op. at 17, that find-
 ing is unreasonable and therefore unsupported by substan-
 tial evidence.
      The Board invoked Dollar’s ’120 registration, with its
 express description “loan financing,” to fill the gap between
 its findings and the ultimate conclusion it reached. See id.
 at 23–24. But the Board set forth no basis on which that
 registration supplies an answer to the question presented
 in this case—which is whether two different, later registra-
 tions of Dollar’s are invalid under § 2(d) because they ex-
 pressly cover services as to which Brittex, not Dollar, was
 first to use the mark being registered (or one so resembling
 it so that confusion is likely).
Case: 21-1370    Document: 52        Page: 9   Filed: 11/24/2021




 BRITTEX FINANCIAL, INC.   v. DOLLAR FINANCIAL GROUP, INC.   9



      This case does not involve infringement of the trade-
 mark registered in the ’120 registration or the validity of
 that registration (including the role of incontestability),
 both of which would present distinct questions about that
 registration’s scope. 3 Nor does this case involve any appli-
 cation for registration by Brittex being opposed by Dollar
 based on the ’120 registration (or a Brittex registration
 sought to be cancelled on that basis). Putting aside the
 Board-rejected Morehouse defense (discussed infra), Dollar
 has not shown, and the Board did not explain, how the
 analysis of the validity of Dollar’s ’540 and ’073 registra-
 tions is properly affected by Dollar’s ’120 registration. Cf.
 In re Cordua, 823 F.3d at 600 (noting that “this proceeding
 does not involve a challenge to” an earlier registration and
 explaining that “[t]he presumption of validity of 15 U.S.C.
 § 1057(b) does not carry over from registration of the older
 mark to a new application for registration of another mark
 that happens to be similar (or even nearly identical). See,
 e.g., In re Shinnecock Smoke Shop, 571 F.3d 1171, 1174
 (Fed. Cir. 2009) (‘Applicant’s allegations regarding similar
 marks are irrelevant because each application must be con-
 sidered on its own merits.’)”). And as to priority dates in
 particular, the Board here did not conclude, much less jus-
 tify any conclusion, that the ’120 registration—which is-
 sued in 2007 on a 2006 application that asserts a first use
 of 1984—establishes as a matter of law that Dollar has pri-
 ority back to 1984 for every service that comes within the


     3    The Stone Lion decision and the three Board deci-
 sions cited by the Board in its paragraph invoking the ’120
 registration all involved questions of the validity of a par-
 ticular registration, assessed based on what goods or ser-
 vices that registration declared covered. The Board did not
 point to anything in those decisions that addressed use of
 a trademark owner’s not-at-issue registration to affect the
 analysis of the validity of a new registration by the same
 owner.
Case: 21-1370     Document: 52       Page: 10    Filed: 11/24/2021




 10    BRITTEX FINANCIAL, INC.   v. DOLLAR FINANCIAL GROUP, INC.



 broad category “loan financing.” Cf. 2 McCarthy § 16:19 &
 nn. 4–5 (noting limited significance of registration’s asser-
 tion of date of first use, citing 37 C.F.R. § 2.122(b)(2)).
      For those reasons, the Board’s basis for rejecting Brit-
 tex’s priority under § 2(d) cannot stand. Given that we next
 affirm the Board’s rejection of the Morehouse defense, we
 must reverse the denial of the petition and remand.
                                 B
     In its cross-appeal, Dollar challenges the Board’s strik-
 ing of Dollar’s Morehouse defense. See note 2, supra. We
 reject the challenge.
     The Morehouse defense “is an equitable defense, to the
 effect that if the opposer can not be further injured because
 there already exists an injurious registration, the opposer
 can not object to an additional registration that does not
 add to the injury.” O-M Bread, 65 F.3d at 938. In More-
 house, this court’s predecessor explained, in the opposition
 context of Lanham Act § 13, 15 U.S.C. § 1063, that
      as a matter of law, the opposer cannot be damaged,
      within the meaning of section 13 of the statute, by
      the issuance to the applicant of a second registra-
      tion where applicant already has an existing regis-
      tration of the same mark for the same goods.
      Implicit in this are the corollaries that if opposer
      cannot procure the cancellation of the existing reg-
      istration it cannot prevent the granting of the sec-
      ond registration; that there is no added damage
      from the second registration of the same mark if
      the goods named in it are in fact the same; and that
      if there is no added damage, there is no ground for
      sustaining the opposition.
 407 F.2d at 884. We review the Board’s decision for abuse
 of discretion. Teledyne Techs., Inc. v. W. Skyways, Inc., 208
 Fed. Appx. 886, 890 (Fed. Cir. 2006). A showing of abuse
 of discretion requires showing that the decision rests on
Case: 21-1370    Document: 52       Page: 11    Filed: 11/24/2021




 BRITTEX FINANCIAL, INC.   v. DOLLAR FINANCIAL GROUP, INC.   11



 legal error or insufficiently supported factual findings or an
 unreasonable judgment in weighing relevant factor. See
 Highmark Inc. v. Allcare Health Mgmt. Sys., Inc., 572 U.S.
 559, 563 n.2 (2014); Bernard v. Dep’t of Agriculture, 788
 F.3d 1365, 1367 (Fed. Cir. 2015).
     Dollar’s challenge to the Board’s striking of its More-
 house defense rests on the premise that all uses covered by
 the two 2014 registrations from which Brittex claims in-
 jury are already covered by the ’120 registration, which is
 limited to “loan financing.” The Board committed no abuse
 in rejecting that premise. It reasonably construed Brittex’s
 petition as claiming injury from the new registrations’ cov-
 erage of all the listed services, not just pawn brokerage and
 pawn shop services. J.A. 54 (discussing J.A. 499–500).
 And it noted that, as to a number of such non-pawn services
 (“‘monetary exchange services, namely, exchanging gold
 and silver of others for cash; issuing of prepaid debit cards;
 issuing of prepaid gift cards; gift card transaction pro-
 cessing services’”), Dollar “has not asserted, and we do not
 find, that these additional services are encompassed within
 or are substantially identical to those in the prior registra-
 tion.” J.A. 53.
     That is enough to reject Dollar’s cross-appeal chal-
 lenge. The Morehouse defense, we have said, “require[s]
 that the prior and proposed marks be essentially the
 same,” i.e., “legal equivalents.” O-M Bread, 65 F.3d at 938,
 939. The Board reasonably determined that Brittex chal-
 lenged the registrations at issue for, among other things,
 services related to, e.g., prepaid debit cards, gift cards, and
 gold and silver, that are not “essentially the same” as loan
 financing services. Id. Although the Board struck the de-
 fense sua sponte, Dollar has shown no prejudicial error
 from that process given the substantive inapplicability of
 the Morehouse defense.
Case: 21-1370     Document: 52         Page: 12   Filed: 11/24/2021




 12    BRITTEX FINANCIAL, INC.   v. DOLLAR FINANCIAL GROUP, INC.



                                 III
     For the forgoing reasons, we reverse the Board’s prior-
 ity determination (and therefore its denial of the petition
 for cancellation) and remand for further proceedings con-
 sistent with this opinion.
      The parties shall bear their own costs.
                REVERSED AND REMANDED